Rose, J.,
dissenting.
I recognize in the opinion of the majority a lofty purpose to administer justice, but I am not fully convinced that plaintiff should recover the reasonable value of his services. In my judgment the finding that the publishing contract is void, and that in consequence plaintiff cannot recover the compensation allowed by law for performance of a valid contract, should result in a dismissal of the case. The power to designate the newspaper for the puiqmse of publishing notice was conferred by statute upon the county commissioners. That power was legally exercised, and plaintiff’s newspaper was not selected. This is shown irrefutably by the majority opinion and by a former decision. State v. Cronin, 75 Neb. 738. The county treasurer has no power whatever to select the newspaper, except “where the county commissioners fail to do so.” Those officers having made the designation according to law, the county treasurer was absolutely without statutory authority to designate plaintiff’s newspaper. The county treasurer’s power is derived alone from legislation, and, having none from that source, he could not by any act on his part or by the aid of any other person invest himself with such power. If, in designating plaintiff’s newspaper, he acted conscientiously, with a disinterested zeal for the public welfare, and with*253out a thought of personal interest or of favoritism, the question of power remained exactly the same, since it could come alone from the laAvmakers. The opinion of the county attorney, hoAvever honestly expressed, did not take the place of legislation or change the law. Plaintiff in attempting to make a contract to publish the notice Avas, like the county treasurer, required to knoAV that the legal designation formerly made Avas already a matter of public record. Plaintiff in dealing with a county officer Avas also required to knoAV the law, and neither the treasurer nor the county attorney as such was his legal adviser. If the finding of the district court that plaintiff acted in good faith is true as a matter of fact, it cannot supply legislative poAver, give vitality to a void act, legalize a claim arising in violation of laAV, or conceal knoAvledge imparted by a public record. County officers cannot ratify their OAvn unlaAvful acts either directly or indirectly. To hold otherAvise would permit them to defy the laws by which they are governed. In this case plaintiff was a party to the wrongdoing in defeating the order of the county board and in evading the act of the legislature. When he Avas bound to knoAV from the public records and statutes that another neAVspaper had been lawfully designated, he joined the county treasurer in a void agreement Avhich had the effect of annulling a valid order of the county board and of circumventing the law under Avliicb he assumed to act. H'oav county business shall be transacted depends on the statutes. These statutes are general and many of them apply to all the counties. They declare the public policy of the state in the management of county affairs. Plaintiff departed from this policy in publishing the notice. He assumed to act for the county in transacting public business. He usurped the functions of a duly appointed representative of . the county Avho Avas authorized to publish the notice. He united with the county treasurer in making a void contract in violation of laAV. Compensation under such circumstances is not alloAved by statute, The county has *254no statutory authority to make an allowance for his services. The county treasurer cannot find in the statutes the power to disburse public funds for such a purpose. No statute makes the county liable to plaintiff for any sum whatever. He has come into court to reap the benefits of his wrongdoing. He should be left in the same situation as other plaintiffs who make and -seek to enforce contracts which .violate public policy. The courts should leave him where they find him. County officers and those who deal with the county in transacting public business should keep in the straight and narrow path pointed out by statute. There is peril in allowing compensation for public services performed in any other course.
Under the doctrine announced in the opinion of the majority, plaintiff is permitted to recover the reasonable value of his services. What service did plaintiff perform for the county? By publication he notified tax-debtors that the county had filed a petition to enforce the collection of the delinquent taxes. The services were official and were performed on behalf of the public. The official duty of notifying tax-debtors that they "have been sued is an ordinary function of the sheriff. For reasons well understood that duty was imposed by statute upon the publisher of a newspaper designated by the county commissioners. The character of the services required was not changed by the transfer of authority from the sheriff to the publisher of a newspaper. When such services are performed by a publisher, the composition, ink, paper and distribution of ■ newspapers are mere incidents of official duty, and correspond in legal effect to the copy of a writ which has been served upon a defendant by the sheriff. Within the meaning of the statute a publisher, when legally designated by the county commissioners, is an officer. The sendees performed by him are official services. These propositions are sanctioned by precedent. The supreme court of Iowa held: “To authorize recovery against a county for official printing, the publisher must *255show both title to the appointment as official printer and performance of the service. Under this rule, a publisher cannot have compensation for public printing pending a contest of his right to the position which is finally decided against him, even though the county board acquiesce in the service and his successful, competitor has been denied the right of recovery therefor.” Smith v. Van Buren County, 125 Ia. 454.
Plaintiff’s claim is one for compensation for official services. His relation to the county Avas that of a de facto officer. As such he cannot recoAer. “None but the officer do jure can successfully claim compensation for official services.” Commonwealth v. Slifer, 25 Pa. St. 23; Smith v. Van Buren County, 125 Ia. 454. The law is that an officer cannot recover on a quantum meruit for services performed, unless a board or other tribunal is authorized by statute to fix compensation. “A public officer must perform every service required of him by law, and he must look to the statute for his compensation. If it provides none, then the services are gratuitous.” County commissioners are without poAver to allow as compensation for official services any sum other than that fixed by statute. Logan County v. Doan, 34 Neb. 104; State v. Meserve, 58 Neb. 451; State v. Silver, 9 Neb. 85; State v. Wallichs, 15 Neb. 457; State v. Wallichs, 14 Neb. 439; Bayha v. Webster County, 18 Neb. 131; State v. Benton, 31 Neb. 44; State v. Roderick, 25 Neb. 629. An officer cannot bind himself by an agreement to accept for his services a less sum than the statute allows. Gallaher v. City of Lincoln, 63 Neb. 339.
Under the judgment pronounced it becomes the duty of the district court to ascertain and decree the reasonable value of plaintiff’s services, without reference to statutory compensation. This is equivalent to a decision that the county commissioners, before this suit was brought, had power to ascertain and direct the county treasurer to pay the reasonable value of plaintiff’s services. This power is not found in any enactment of the legislature. It fol*256lows that county boards have a power in addition to that conferred by statute, and may administer the rule in equity announced in the syllabus, as occasion may arise. I take a different view of the law. I am convinced that neither the district court nor the county commissioners have the authority ascribed to them, and that the doctrine announced in Clark v. Lancaster County, 69 Neb. 717, is not applicable to the present case. Plaintiff should not be permitted to recover to any extent. Entertaining the views expressed, I am compelled to dissent from the opinion of the majority.